DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Prewitt on 5/5/21.
The application has been amended as follows:
IN THE CLAIMS
The claims have been amended as follows:
Claim 1 (Currently amended):  A fluency aid comprising:
	a pacing signal generator operable to output a signal for generating, at regular time intervals, an audible sound; 
	a controller operable, in response to a voice being detected by a voice detector, to control the pacing signal generator such that the output signal causes the audible sound to continue for a predetermined amount of time, stop or fade; [[and]]
a background noise detector for detecting background noise around the fluency aid, wherein the audible sound is output at a loudness based on a loudness of the background noise; and
a masking sound generator for generating a masking sound, wherein the masking sound is faded out following detection of the voice. 

Cancel Claims 3-4.

Claim 5 (Currently amended): The fluency aid according to claim [[3]] 1, wherein the masking sound includes at least one of white noise, pink noise, tones and music.
  
Allowable Subject Matter
This communication is in response to the Amendment filed on 04/13/21 and telephone interview conducted on 5/5/21.
Claims 1-2, 5, 7-11, 13 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 and its dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of “a fluency aid comprising: a pacing signal generator operable to output a signal for generating, at regular time intervals, an audible sound; a controller operable, in response to a voice being detected by a voice detector, to control the pacing signal generator such that the output signal causes the audible sound to continue for a predetermined amount of time, stop or fade; a background noise detector for detecting background noise around the fluency aid, wherein the audible sound is output at a loudness based on a loudness of the background noise; and a masking sound generator for generating a masking sound, wherein the masking sound is faded out following detection of the voice”, in combination with all other limitations in the claim(s) as defined by applicant. 
Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 04/13/21 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTIM G SHAH/Primary Examiner, Art Unit 2652